Citation Nr: 0513184	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  95-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

An October 1976 certification from the service department 
indicates that the veteran was then on active duty and 
previously had served from November 1967 to July 1969, and 
from August 1969 to the date of certification.  Information 
received from the National Personnel Records Center in 
February 1977 shows that the veteran's last period of active 
duty ended in January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 1977, a 
hearing was held at the RO before C.W. Symanski, who is the 
Veterans' Law Judge rendering the final determination in this 
claim and was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  The 
case has been remanded by the Board in July 1997 for 
additional development, and again in December 1999 and August 
2003 for compliance with its July 1997 remand order.


FINDINGS OF FACT

The preponderance of the evidence demonstrates that the 
veteran's chronic bronchitis was first manifested many years 
following his discharge from active service, was not causally 
related to event(s) in service and was not caused or 
aggravated by service connected pulmonary TB.


CONCLUSION OF LAW

Chronic bronchitis was not incurred in service nor 
proximately due to service connected pulmonary TB.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
bronchitis.  At the outset, the Board notes that this claim 
was remanded in August 2003 for compliance with a remand 
order first issued in 1997.  The RO has subsequently 
conducted additional development, and added a second claims 
folder that was not before the Board in August 2003.  This 
second claims folder contains VA examination reports dated 
September 2002 and February 2003 that, had they been of 
record, would have not have necessitated a third remand of 
this case.  The Board finds, therefore, that the RO has 
satisfied the terms of the July 1997 remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his statements in support of claim; 
transcript of a personal hearing before the RO in May 1996; 
transcript of a personal hearing before the Board in February 
1997; VA clinic records since December 1976; clinic records 
from Marion Medical Group with a March 2004 statement; and VA 
examination reports dated in April 1993, July 1994, August 
1995, August 2002 with addendum September 2002, February 
2003, and October 2004.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Bronchitis is not 
among the specified diseases listed as chronic in nature that 
may be presumptively service connected if manifest to a 
degree of 10 percent or more within one year from separation 
from active service.  38 U.S.C.A. §§ 1112, 1133 (West 2002); 
38 C.F.R. §§ 3.307(a), 3.309(a) (2004).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

Briefly summarized, the veteran's service medical records 
document the following: treatment for persistent cough with 
productive yellow sputum diagnosed as bronchitis in February 
1969; veteran's denial of chronic or frequent colds with 
"NORMAL" clinical evaluations of the lungs by physical and 
chest x-ray examination on military examinations on July 14, 
1969 and July 29, 1969; symptoms of headaches, dizziness, 
cough and cold assessed as possible flu in June 1970; 
findings of a slightly infected throat with occasional 
wheezes in the lungs assessed as viral syndrome in April 
1971; cold symptoms following a flu shot given in November 
1971; symptoms of chest pain with productive mucopurulent 
sputum and dull right-sided chest pain assessed as smoker's 
cough in August 1972; findings of clear lungs and negative 
chest x-ray examination in October 1972; documented symptoms 
of sinus congestion, headaches, body aches, productive cough 
and slight nausea in January 1973; documented symptoms of 
head congestion, diarrhea and anorexia in April 1973; 
symptoms of sore throat, dry cough, aches, runny nose, 
myalgia and pronounced malaise assessed as flu syndrome and 
acute sinusitis in June and August 1973; symptoms of chest 
congestion assessed as bronchitis in December 1973; findings 
of a "NORMAL" clinical evaluation of the lungs and chest 
following physical and chest x-ray examination in October 
1973; symptoms of dizziness, shortness of breath, cough, left 
thoracic pain and inspiratory rales resulting in an 
impression of probable chronic bronchitis in January 1974; 
symptoms of right ear pain, rhinorrhea, cough and pain under 
the left scapula assessed as an upper respiratory infection 
(URI) in February 1974; symptoms of headaches, cold, sore 
throat and diarrhea assessed as both an URI and bronchitis in 
October 1974; symptoms of diarrhea assessed as viral syndrome 
in July 1975; veteran's denial of chronic cough on military 
examination in August 1975 with a "NORMAL" clinical 
evaluation of the lungs and chest following physical and x-
ray examination; and symptoms of body aches, head congestion 
and nausea resulting in an impression of flu in October 1975.

In April 1976, the veteran was seen in the tuberculosis (TB) 
surveillance clinic due a 4-month history of nightmares, dry 
cough, fever, weight loss, memory loss, and kidney problems.  
He reported familial exposure to TB.  His symptoms of sore 
throat, dry cough and nasal congestion in August 1976 were 
assessed as reactor with increased symptoms.  Later that 
month, he was started on isoniazid (INH) prophylaxis therapy.  
In October and November 1976, he was given various 
assessments of smoker's lungs, questionable bronchitis, 
pneumonic versus pleurisy, and resolving pneumonitis.  On 
chapter 6 examination in November 1976, his chest x-ray 
examination demonstrated calcified granulomas with no actual 
disease, and a "NORMAL" clinical evaluation of the lungs 
and chest was provided.

Post service, the first available medical evidence consists 
of a December 1976 VA inpatient discharge summary wherein no 
complaint or treatment for bronchitis is noted.  In pertinent 
part, clinic records from Marion Medical Group shows the 
veteran's treatment for severe cough with vomiting of blood 
in December 1982.  He reported being diagnosed with "black 
lung" in March 1989.  In August 1989, he was diagnosed with 
chronic bronchitis with report of chronic cough since 
approximately 1980.  He also reported a history of smoking 
two packs per day (ppd) since age 16.  In June 1991, he was 
placed on INH therapy due to pulmonary TB by the South 
Carolina Department of Health and Environmental Control.

By means of a rating decision dated April 1992, the RO 
granted service connection for pulmonary TB, and assigned a 
100 percent evaluation due to active TB on therapy.

On VA compensation and pension examination in April 1993, the 
veteran reported a post-service history of treatment for 
chronic bronchitis from 1991 to 1992.  He indicated smoking 
one pack of cigarettes daily.  His physical and chest x-ray 
examinations resulted in diagnoses of chronic bronchitis and 
active TB with chest x-ray evidence of bilateral apical 
infiltration with cavities.  VA pulmonary TB examination in 
July 1994, which included report of a many year history of 
smoking three packs per day and a current history of one pack 
per day, resulted in diagnoses of inactive pulmonary TB and 
probable emphysema.

VA pulmonary TB examination in August 1995 included a 
diagnosis of pulmonary TB with secondary fibrosis and 
subsequent chronic obstructive pulmonary disease (COPD).

In August 2002, the veteran underwent VA examination with 
benefit of review of the claims folder.  The examiner 
reported that there were two notations of the veteran's 
treatment for acute bronchitis in 1973 and 1974 as well as 
multiple notations for colds and "smoker's cough."  
Following examination, the examiner offered a diagnosis of 
COPD secondary to 120 pack years of cigarette history.  
Following review of the claims folder, the examiner in a 
September 2002 addendum provided the following impression:

It is the opinion of this examiner that the 
pulmonary tuberculosis is not the cause of this 
chronic condition.  It is also the opinion of 
this examiner that, while recurrent episodes of 
acute bronchitis may have been medically treated 
while in the military, the chronic obstructive 
pulmonary disease developed as a result of his 
three-pack-per-day smoking for 40 years.  This 
smoking history, of course, was in progress 
during his military service, but the condition of 
chronic bronchitis had not yet developed during 
that time.

An October 2002 inpatient treatment at Marion County Medical 
Center included diagnoses of COPD with acute and chronic 
bronchitis, and tobacco abuse.

On VA pulmonary TB examination in February 2003, the veteran 
claimed that his symptoms of frequent runny nose, cough and 
recurrent bronchitis were related to his diagnosis of TB.  
Following physical examination which included chest x-rays 
and pulmonary function testing (PFT), the examiner offered 
the following diagnoses:

1)	History of active tuberculosis 10 years ago 
with apparently thorough and active medical 
treatment.  His subsequent symptoms are not 
considered a lingering result or residual from his 
tuberculosis infection, rather a direct result of 
his extensive smoking history.
2)	Chronic obstructive pulmonary disease, not 
secondary to his tuberculosis (As described 
above).
3)	History consistent with past prostate 
infection and adequate medical treatment thereof.  
Current examination in consistent with a diagnosis 
of benign prostatic hypertrophy related to prior 
infection. 

VA compensation and pension examination in October 2004, 
which included laboratory testing, chest x-rays and PFT, 
resulted in the following pertinent diagnoses:

1)	History of active tuberculosis with recurrent 
cough.  Pending lab results.  Unlikely to be a 
recurrence or residual tuberculin infection.
2)	COPD with an emphysema component secondary to 
long-term cigarette abuse.

The examiner did not change the diagnosis following the 
return of the laboratory results.

The veteran claims that his bronchitis first became chronic 
in service.  He has testified to treatment for bronchitis 
with Dr. Barth within four months from his discharge from 
service.  Alternatively, he alleges that his bronchitis is 
caused and/or aggravated by his service connected pulmonary 
TB.  Additionally, he alleges that his bronchitis is causally 
related to exposure to Agent Orange during his tour of duty 
in the Republic of Vietnam during the Vietnam Era.

The veteran's service medical records show that he was given 
specific diagnoses of bronchitis in February 1969, December 
1973, January 1974 and October 1974.  His January 1974 
diagnosis was of "probable chronic bronchitis."  In October 
1976, his symptoms were assessed as questionable bronchitis 
among other diagnoses.  His discharge examination, dated 
November 1976, included chest x-ray examination evidence of 
calcified granulomas with no actual disease and resulted in a 
"NORMAL" clinical evaluation of the lungs and chest.  He 
reports a history of treatment for bronchitis by private 
physician following his separation from service, but those 
records are unavailable.  He also claims continuity of 
symptomatology since service.  His available post-service 
medical records document treatment for chronic bronchitis 
many years following his discharge from service.

The Board accepts the veteran as competent to describe his 
continuity of symptomatology which he believes is related to 
his chronic bronchitis, but, this history is contradicted by 
his report of chronic symptoms since 1980 as reported to his 
private physician in August 1989.  In any event, his own 
self-diagnosis and medical opinion in this case holds no 
probative value as he is not shown to possess the medical 
training required to provide a medical diagnosis and etiology 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (2004).  There is no competent medical 
opinion of record suggesting that the veteran's chronic 
bronchitis was first manifested in service other than the 
equivocal reference to "probable chronic bronchitis" during 
a January 1974 service medical record.  A VA examiner 
reviewed the claims folder in September 2002 and provided 
opinion that, while in-service treatment for acute episodes 
of bronchitis are shown, that chronic bronchitis had not 
developed during service.  The Board finds that the 
preponderance of the evidence demonstrates that the veteran's 
chronic bronchitis first manifested many years following his 
discharge from active service.

The veteran alternatively alleges that his chronic bronchitis 
is caused by and/or aggravated by his service connected 
pulmonary TB.  VA pulmonary TB examination in August 1995 
included a diagnosis of pulmonary TB with secondary fibrosis 
and subsequent COPD.  However, the VA examiner in September 
2002 opined that the veteran's pulmonary TB was not the cause 
of the veteran's chronic conditions.  VA pulmonary TB 
examination in February 2003 opined that the veteran's 
claimed symptoms of frequent runny nose, cough and recurrent 
bronchitis were not considered a lingering result, residual 
or secondary to his pulmonary TB, but rather were related to 
his extensive smoking history.  VA compensation and pension 
examination in October 2004 reached a similar conclusion with 
a diagnosis of COPD with an emphysema component secondary to 
long-term cigarette abuse.

The Board places the greatest probative weight on the 
February 2003 VA examination report which specifically opined 
that the veteran's claimed symptoms of COPD and recurrent 
bronchitis were not considered a lingering result, residual 
or secondary to his pulmonary TB.  This opinion was based 
upon review of the claims folder, and is consistent with 
service medical records assessing on various occasions the 
presence of a "smoker's cough," the VA pulmonary TB 
examination in July 1994 which concluded that the veteran's 
TB was inactive with a separate diagnosis of probable 
emphysema, and the VA examination report in October 2004 
which provided a diagnosis of COPD with an emphysema 
component secondary to long-term cigarette abuse.  The 
veteran's personal etiology opinion holds no probative value 
in this case.  Espiritu, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2004).

The veteran finally theorizes that his chronic bronchitis is 
related to his exposure to Agent Orange and other herbicides 
while serving in the Republic of Vietnam during the Vietnam 
Era.  The veteran has been awarded the Vietnam Service Medal, 
Vietnam Campaign Medal, Purple Heart, and Vietnam Cross of 
Gallantry with Palm device as a result of his overseas 
service in the Republic of Vietnam during the Vietnam Era.  
Therefore, his exposure to herbicide agents in service is 
conceded.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  However, his 
chronic bronchitis is not listed among the diseases that may 
be presumptively service connected as due to exposure to 
herbicides in service.  See 38 C.F.R. §§ 3.309(e), 3.313 
(2004).  There is no competent evidence of record suggesting 
that the veteran's chronic bronchitis may be causally related 
to his herbicide exposure in service.  Rather, the only 
evidence in this case suggesting such a causal relationship 
consists solely of the veteran's personal beliefs which are 
insufficient to satisfy the requisite evidentiary burden in 
establishing service connection.  See Espiritu, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a) (2004). 

In so holding, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law during the pendency of this appeal.  Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5102, 
5103, 5103A and 5107 (West 2002).  The Court of Appeals for 
Veterans Claims (CAVC) has emphasized that the provisions of 
the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The veteran filed his service connection claim in March 1995.  
An August 1995 Statement of the Case (SOC) advised the 
veteran of the applicable legal standards, and the Reasons 
and Bases for denying his claim.  On July 29, 2002, the RO 
sent the veteran his VCAA letter.  This letter included 
subsections entitled "VA's Duty To Notify You About Your 
Claim," "VA's Duty To Assist You Obtain Evidence For Your 
Claim," "What Must The Evidence Show To Establish 
Entitlement," "What Additional Information or Evidence Do 
We Still Need From You," "What Can You Do To Help With Your 
Claim," "When And Where Do You Send The Information Or 
Evidence," "What Has Been Done To Help With Your Claim," 
and "Do You Have Questions Or Need Assistance."  This 
letter also advised him to tell VA about any additional 
information or evidence he desired VA to obtain on his 
behalf, or to send in the evidence needed as soon as 
possible.  

On February 18, 2003, the RO sent the veteran another VCAA 
letter advising him of additional evidence and/or information 
required of him to substantiate his claim as well as the 
relevant burdens on himself and VA in obtaining such evidence 
and/or information.  A similar letter was provided to the 
veteran by the Appeals Management Center (AMC) in Washington, 
D.C., on March 4, 2004.  This letter specifically advised the 
veteran to "[p]lease provide us with any additional evidence 
or information you may have pertaining to your claim."  
(emphasis original).  Based upon the above, the Board finds 
that VA has satisfied the content requirements of both 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decisions.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

The VCAA seeks to achieve the goal of providing the claimant 
adequate notice as to how to substantiate his/her claim.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  The initial SOC provided to the veteran in August 
1995 advised the veteran of the evidentiary deficit in this 
case: that there was no evidence that his bronchitis was 
"directly related to the service connected condition of 
TUBERCULOSIS."  This evidentiary defect remains intact 
despite the veteran's knowledge of the evidentiary deficit 
and many years of development.  He later amended his claim to 
include the theories of direct service connection and 
exposure to Agent Orange.  The veteran has identified his VA 
clinic records as well as clinic records from the Marion 
Medical Group as pertinent to his claim, and those records 
have been associated with the claims folder.  Potentially 
relevant treatment records from Dr. Ira Barth are no longer 
available.  See Transcript of Personal Hearing dated February 
1997, page 8.  The veteran has not authorized VA to obtain 
any additional private treatment records.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005).  In this case, there is no indication 
that the post-adjudicatory notice to the claimant prevented 
him from providing evidence necessary to substantiate his 
claim, and that there is no indication of record that the 
post-adjudicatory notice affects the essential fairness of 
the adjudication of this claim.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the RO has obtained the veteran's complete 
service medical record file as well as his complete VA clinic 
records.  The veteran was advised by letter dated April 2004 
that VA had been unsuccessful in obtaining records from Dr. 
Balkany, and that he held the burden of obtaining such 
records.  See 38 C.F.R. § 3.159(e) (2004).  Otherwise, the 
record contains all private clinic records for which the 
veteran specifically identified as available and authorized 
VA to obtain on his behalf.  VA has obtained medical opinion 
as necessary to substantiate the claims on both a direct and 
secondary basis.  These examination reports, dated September 
2002 and February 2003, were based upon review of the claims 
folder and are adequate for rating purposes.  On this record, 
the Board finds that VA has also satisfied its duty to assist 
the veteran in the development of his claim.

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has also been satisfied in this 
case.


ORDER

Service connection for chronic bronchitis is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


